UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-2114



ROBERT EMERSON LAMB,

                Plaintiff - Appellant,

          v.


MICHAEL   J.    ASTRUE,       Commissioner,   Social     Security
Administration,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Rebecca Beach Smith,
District Judge. (4:07-cv-00082-RBS)


Submitted:   March 26, 2008                   Decided:   April 9, 2008


Before NIEMEYER and DUNCAN, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Robert Emerson Lamb, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert Emerson Lamb applied to proceed in forma pauperis.

After Lamb filed the Application to Proceed Without Prepayment of

Fees and Affidavit and answered each question asked, the district

court denied in forma pauperis status, stating that Lamb had

sufficient income to pay a filing fee.           Lamb was last employed in

January 2007, and now receives disability benefits that, at their

maximum, total $637 per month.         Lamb asserted living expenses of

$395 per month, but did not include in his expenses an accounting

for medical care, clothing, gas, or other ordinary expenses beyond

rent, food, and phone service.        On this basis, we conclude Lamb is

not able to pay the $350 filing fee.             Thus, the district court

abused its discretion.        Accordingly, we grant in forma pauperis

status on appeal, vacate the order of the district court, and

remand with directions to allow Lamb to proceed in forma pauperis

in the district court.       We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.

                                                        VACATED AND REMANDED




                                     - 2 -